Citation Nr: 1550326	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  07-27 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

D. Whitehead, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to August 1969.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Salt Lake City, Utah (RO).  


FINDING OF FACT

The probative evidence of record fails to establish that the Veteran's diagnosed chronic obstructive pulmonary disease (COPD) is etiologically related to his active service, to include exposure to asbestos, Agent Orange, and diesel fumes.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for COPD have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015).

The RO's November 2005 and April 2006 letters, provided before the initial adjudication of the service connection claim on appeal in October 2006, advised the Veteran of the foregoing elements of the notice requirements.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); see also Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  This letter also provided the Veteran with notice of what type of information and evidence was needed to establish disability ratings, as well as notice of the type of evidence necessary to establish an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  Accordingly, with this letter, the RO effectively satisfied the remaining notice requirements with respect to the service connection issue on appeal.

VA has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  The Veteran has been afforded the opportunity to present testimony, written statements, and evidence.  The Veteran testified during a January 2007 hearing before the RO and submitted multiple written statements pertaining to his claim.  The Veteran was also provided with VA examinations and medical opinions in conjunction with the service connection claim on appeal in February 2011, January 2012, July 2013, August 2013, and April 2015 to clarify the nature and etiology of his claimed lung disorder.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159; see McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Collectively, the Board finds these medical examinations and opinions are adequate for adjudication purposes, as they are based upon a complete review of the evidence of record as well as consideration of the Veteran's lay assertions.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Thus, the Board finds that there has been substantial compliance with its December 2010, April 2013, and February 2015 Remands as all necessary evidentiary development has been completed and the Veteran has been provided with adequate examinations with respect to his claim.  See Stegall v. West, 11 Vet. App. 268 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.

Although all the evidence has been reviewed, only the most relevant and salient evidence is discussed below.  See Gonzales v. West, 218 F.3d 1378 (Fed. Cir. 2000) (holding that the Board must review the entire record but does not have to discuss each piece of evidence).

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d).

There is no specific statutory guidance with regard to asbestos-related claims, nor has VA promulgated any regulations in regard to such claims.  However, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) provides guidelines for considering compensation claims based on exposure to asbestos.  See VA Adjudication Procedure Manual, M21-1MR (M21-1MR), Part IV, Subpart ii, Chapter 2, Section C; see also Ennis v. Brown, 4 Vet. App, 523, 527 (1993) (finding that VA must analyze an appellant's claim seeking entitlement to service connection for asbestosis or asbestos-related disabilities under the administrative protocols under these guidelines).

M21-1MR provides that inhalation of asbestos fibers can produce fibrosis and tumors, most commonly interstitial pulmonary fibrosis (asbestosis).  Asbestos fibers may also produce pleural effusion and fibrosis, pleural plaques, mesotheliomas of pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Cancers of the larynx and pharynx, as well as the urogenital system, except the prostate, are also associated with asbestos exposure.  Thus, persons with asbestos exposure have an increased incidence of bronchial, lung, pharyngolaryngeal, gastrointestinal, and urogenital cancer.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.  Medical nexus evidence is required in claims for asbestos-related diseases linked to alleged in-service asbestos exposure.  VAOPGCPREC 4-00; 65 Fed. Reg. 33,422 (2000).  In short, with respect to claims involving asbestos exposure, VA must determine whether the Veteran's military records demonstrate evidence of asbestos exposure during service, whether there was pre-service and/or post-service occupational or other asbestos exposure, and whether there is a relationship between asbestos exposure and the claimed disease.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.

Additionally, the law provides that "a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases, including ischemic heart disease, shall be service connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  38 C.F.R. § 3.309(e).

COPD is not among the diseases subject to presumptive service connection on the basis of herbicide exposure.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Notice, 72 Fed. Reg. 32,395 -32,407 (Jun. 12, 2007); see also Notice, 74 Fed. Reg. 21258 -21260 (May 7, 2009); see also Notice, 75 Fed. Reg. 32540 (June 8, 2010).  Therefore, presumptive service connection is not warranted for COPD.  Nevertheless, a veteran is not precluded from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). 

Factual Background and Analysis

The Veteran seeks service connection for COPD, to include as due to in-service asbestos exposure, Agent Orange, and exposure to diesel smoke and fumes during his service in the Republic of Vietnam.  He claims he was exposed to asbestos during remodeling of the naval ship upon which he served and to have worked in a location with overhead pipes sprayed with asbestos.  He states that although he served as a barber, he was required to regularly stand watch aboard the deck of his ship, during which time he claims he was exposed to heavy diesel smoke from his ship's engines and from the engines of other ships that provided supplies to his naval vessel.  He claims to have experienced problems breathing since service.

VA has determined that the Veteran was exposed to asbestos during his service aboard the U.S.S. Mercer, and exposed to Agent Orange based on the ship's presence in the official waters of Vietnam.  His service personnel records reflect he served as a barber; however, the Board finds it likely that he may have been exposed to diesel smoke and fumes, to a minimal extent, while aboard the deck of the ship.  Thus, resolving all doubt in the Veteran's favor, his exposure to diesel fumes during service is also conceded.  38 U.S.C.A. § 1154(a).

Post-service medical records reflect a current diagnosis of COPD, first diagnosed in 2002.  Thus, the pertinent question before the Board is whether the Veteran's diagnosed COPD is etiologically related to his in-service exposure to asbestos, Agent Orange, or diesel fumes and smoke, or is otherwise related to his military service.

Service treatment records, to include the July 1969 separation examination report and report of medical history, are entirely negative for reported symptomatology, findings, or diagnoses related to a respiratory disorder.

VA and private medical records reflect the Veteran's reported history of working for over twenty years as a truck driver hauling hazardous materials, including uranium, dynamite, ammonia nitrate, and nitroglycerin.  In a June 2002 letter, a private pulmonologist noted the Veteran to have an "extensive smoking history of thirty-two plus pack years, having stopped one year ago," and to have symptoms consistent with COPD.  Similarly, a May 2006 VA record reflects the Veteran's reported history of smoking one and one half packs of cigarettes per day from approximately 1969 to 2001.  

The Veteran underwent a VA examination in February 2011.  The examiner did not review the evidence of record, but noted the Veteran's reported history of claimed exposure to asbestos and diesel fumes.  The Veteran relayed that during that time, he would frequently cough and coughed up black material.  He denied any in-service treatment for pulmonary problems.  Regarding the Veteran's reported military history, the examiner stated that the Veteran's possible asbestos exposure was "minimal at best."  The Veteran was unable to recall having a pulmonary condition during service or ever becoming overcome or ill due to diesel fumes.  The examiner commented that the Veteran was not seen for any acute exposures.  The examiner noted the Veteran's long history of smoking, estimated as 45 to 50 pack years, and his long history of exposure to dust particles from uranium and dynamite, without the use of protective gear, during his work as a trucker driver.  In light of these considerations, the examiner opined that it was "less likely as not" that the Veteran's COPD was related to service, specifically exposure to asbestos or diesel fuel during active duty.     

In a January 2012, the February 2011 VA examiner reviewed the evidence of record in order to provide an addendum opinion in this case.  After this review, the examiner stated the previous opinion remained unchanged, and the examiner determined the condition was "less likely than not incurred on or caused by the claimed in-service injury, event, or illness."  The examiner again highlighted that the Veteran was never examined nor treated for a pulmonary disorder during service.  According to the examiner, the Veteran's computed tomography chest scanning did not show evidence of asbestosis and the few, stable calcified nodules shown in his lungs were suspect of old, stable granulomas.  

The Veteran underwent an additional VA examination in July 2013.  Based on a review of the evidence and results of the examination, the examiner determined that the Veteran's claimed disorder was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  In support of this opinion, the examiner noted that asbestosis was not evidenced on any of the Veteran's chest x-rays.  The examiner then highlighted the Veteran's "significant history of smoking," estimated as 45 pack years, which the examiner determined was "more likely than not the cause of his COPD as compared to his reported history of exposure to diesel exhaust fumes." 

An August 2013 VA examination report includes an additional examiner's opinion that the Veteran's claimed COPD was "less likely than not incurred in or caused by the claimed in-service injury, event, or illness."  As the basis for the opinion, the examiner stated that diesel fumes and asbestos particles are "normally cleansed by the lung."  According to the examiner, the Veteran's exposure was minimal and indirect.  In contrast, the examiner noted the Veteran's "very heavy history of smoking, particularly after leaving service" during his work as a long-haul truck driver, which the examiner opined "would be expected to cause COPD."

In April 2015, VA obtained a supplemental medical opinion regarding whether the Veteran's COPD is related to asbestos exposure.  Following a review of the evidence, the April 2015 examiner expressed agreement with the previous opinions of record and opined that the Veteran's COPD was "less likely than not" related to his military service, specifically to his conceded exposure to Agent Orange, asbestos, or the claimed exposure to diesel fumes.  As rationale for this opinion, the examiner stated the Veteran's service treatment records indicate he was not seen for respiratory related complaints, was not noted to have abnormal lung related findings on physical examinations, and was without any respiratory complaints or physical examination findings at the time of his separation examination.  The examiner also highlighted discussions provided in medical journal articles regarding the effects of Agent Orange, airway diseases caused by asbestos, and occupational diesel exhaust exposure as a risk factor for COPD.  The examiner concluded that Agent Orange exposure and asbestos exposure are not proven to cause or permanently worsen COPD.  While noting that the Veteran's exposure to Agent Orange and asbestos has been found based on the evidence, the examiner determined that the Veteran's exposure to diesel fumes was not occupational during service.  The examiner summarized that the Veteran was without respiratory complaint or abnormality in service and opined that his COPD was "most likely" the result of his "extensive cigarette smoking history."   

In written statements, the Veteran and his wife acknowledged his history of smoking cigarettes but claimed that the Veteran first smoked because he was provided free cigarettes while on active duty.  Additional statements provided by the Veteran, his wife, and his children relate his use of nose drops since his discharge from service.

Given the foregoing, the preponderance of the evidence does not show that service connection is warranted for COPD.  Although in-service exposure to asbestos, Agent Orange, and diesel fumes has been shown, there is no evidence of the claimed disorder shown during service.  The Veteran's service treatment records are entirely negative for evidence of COPD, and the medical evidence does not show that the disorder was diagnosed until 2002, more than thirty years after his discharge from active duty.  Thus, the claimed condition is not shown to have been present during his active duty service or for many years after separation.

Moreover, the competent medical evidence of record fails to indicate an etiological relationship between the Veteran's COPD and his military service.  The evidence includes multiple medical opinions that assess the relationship between the Veteran's COPD and his in-service exposure to asbestos, Agent Orange, and diesel fumes.  However, none of these opinions relate the disorder to the Veteran's military service, to include as due to exposure to asbestos, Agent Orange, and diesel fumes.  Based on a review of the record, along with consideration of the results of the clinical examination and the Veteran's competent lay statements, all of the VA examiners opined against the claim for service connection for COPD, and instead related the disorder to the Veteran's history of cigarette smoking.  The VA examiners supported their conclusions with detailed reasoning, and thus, the Board finds the VA medical opinions to be highly probative and compelling evidence against the Veteran's claim that his COPD began soon after service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 299-301 (2008).  There is no competent medical evidence of record that rebuts the medical opinions against the claim or otherwise diminishes their probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995).

In reaching the above determination, the Board has considered the Veteran's contention that service connection is warranted for COPD, as well as the statements from his family regarding his post-service symptomatology.  While the Veteran and his family members' statements are certainly competent to describe the extent of symptomatology, there is no evidence that they possess the requisite medical training or expertise necessary to render their statements competent evidence on matters such as medical diagnosis or medical causation.  Cromley v. Brown, 7 Vet. App. 376, 379 (1995); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining that a Veteran statements are competent evidence to provide a diagnosis of a simple condition such as a broken leg, but are not competent evidence to provide evidence as to more complex medical questions).

To the extent that the Veteran and his wife have asserted that his COPD is related to smoking cigarettes during service, the Board points out that for claims received by VA after June 9, 1998, a disability or death will not be considered service-connected on the basis that it resulted from injury or disease attributable to the Veteran's use of tobacco products during service.  In this case, the Veteran's claim was received in August 2005.  As such, service connection for COPD cannot be granted on the basis that it is attributable to the Veteran's use of tobacco products during military service.

Finally, in reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service connection for COPD is not warranted.


	ORDER

Service connection for COPD is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


